In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0971V
                                      Filed: May 23, 2017
                                        UNPUBLISHED

****************************
WILLIAM DYE,                             *
                                         *
                    Petitioner,          *      Joint Stipulation on Damages;
v.                                       *      Influenza (“Flu”) Vaccine;
                                         *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                      *      Administration (“SIRVA”);
AND HUMAN SERVICES,                      *      Special Processing Unit (“SPU”)
                                         *
                    Respondent.          *
                                         *
****************************
Isaiah Kalinowski, Maglio, Christopher & Toale, PA (DC), Washington, DC, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On August 10, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that he suffered injuries causally related to the
seasonal influenza vaccination he received on November 30, 2015. Petition at 1, ¶¶ 3,
13; see also Stipulation, filed May 23, 2017, at ¶¶ 1-2, 4. Petitioner further alleged that
he received the influenza vaccine in the United States, that he suffered the effects of his
injuries for more than six months, and that neither he nor any other party has filed a civil
action or received compensation for his injuries, alleged as vaccine caused. Petition at
¶¶ 3, 12, 16-17; see also Stipulation at ¶¶ 3-5. “Respondent denies that petitioner’s
alleged injury was caused-in-fact by his flu vaccination, and denies that the vaccine
caused any other injury or his current condition.” Stipulation at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on May 23, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $82,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2